Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 11/18/2021:
Amendments of Claims 11 and 20 are acknowledged:
Cancelation of Claims 12 to 19 and 21 is acknowledged:
New Claims 22 to 29 are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations, on claims 11 and 20, are:
Assembly for gripping and positioning, adapted at least to support and move, at various moments during operation, the container and the closing seal which arrive from the respective first and second region; corresponding to Assembly for gripping and positioning 720.
Assembly for picking up and sealing, adapted at least to pick up the closing seal and to perform the operation of mutually coupling this closing seal and the container; corresponding to Assembly for picking up and sealing 750; and 
Abutment assembly, adapted at least to support the closing seal and the container and to cooperate with the assembly for picking up and sealing during an operation of mutual coupling and fixing between the closing seal and the container; corresponding to Abutment assembly 770.   

Besides these three other claims also mention “means of moving the piston”, “means of activating the piston” and “means for sealing”. Also mentioned are “sealing means”, “activation means” and “sealing means” that it is unclear to what structure they correspond and seem to be duplicated and maybe included in the three “assemblies” mentioned above. 
 
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20 and 22 to 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim limitations on Claims 11 and 20:
Assembly for gripping and positioning, adapted at least to support and move, at various moments during operation, the container and the closing seal which arrive from the respective first and second region; corresponding to Assembly for gripping and positioning 720.
Assembly for picking up and sealing, adapted at least to pick up the closing seal and to perform the operation of mutually coupling this closing seal and the container; corresponding to Assembly for picking up and sealing 750; and 
Abutment assembly, adapted at least to support the closing seal and the container and to cooperate with the assembly for picking up and sealing during an operation of mutual coupling and fixing between the closing seal and the container; corresponding to Abutment assembly 770.   
And additionally, other claims also mention “means of moving the piston”, “means of activating the piston” and “means for sealing”. Also mentioned are “sealing means”, “activation means” and “sealing means” that it is unclear to what structure they correspond and seem to me duplicated and maybe included in the three “assemblies” mentioned above. 


In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Note
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dardaine (US 3755987).
Regarding Claims 11 and 20:
Foldesi discloses a station for sealing thermoplastic containers for a packaging line comprising: a sealing carousel configured to rotate continuously about a central axis and which has a plurality of sealing heads radially spaced apart from said central axis (Figures 1 to 3, base 10 with stools 12, cylinders 15 and heat-sealing heads 22 form the sealing heads), each sealing head being adapted to:
receive at least one container to be sealed at a first, input, peripheral region which is outside the sealing carousel (Figures 3 and 9, Container R received from wheel 35); receive at least one closing seal at a second, input, peripheral region, which is outside the sealing carousel (Figure 9, lids O received from transfer device 40 outside the sealing carousel); hold the closing seal and the container during the rotation of the sealing carousel and couple them together; release the container complete with the closing seal at a third, output, peripheral region, which is outside the sealing carousel and angularly spaced apart from the first and from the second region (Figure 1, Sealed container is released to wheel 36).
wherein each sealing head comprises an assembly for gripping and positioning, an assembly for picking up and sealing, and an abutment assembly, wherein:
the assembly for gripping and positioning is adapted at least to support and move, at various moments during operation, the container and the closing seal which arrive from the respective first and second region (Figure 4, stools 12 support the container and the closing seal after period 18f as the container R is being released from the cylinder 15 and at the end of the process for what can be considered “various moments” short of additional limitations); 

the abutment assembly is adapted at least to support the closing seal and the container and to cooperate with the assembly for picking up and sealing during an operation of mutual coupling and fixing between the closing seal and the container (Figure 4, cylinder 15 supports the closing seal and the container and collaborates with sealing head 22 to couple the closing seal O to the container R).

Regarding Claim 22:
Dardaine discloses that the sealing carousel comprises a lower support ring and an upper chamber which is connected to the ring by way of a central hub and comprises a fixed partition for supporting cams (Figure 10, Frame 1 will be considered the lower support ring, drum 8 will be considered the upper chamber that comprises a fixed partition connected to the ring by a central hub and supports several cams).

Regarding Claim 23:
Dardaine discloses that each sealing head also comprises a supporting column, on which the assembly for gripping and positioning, the assembly for picking up and sealing and the abutment assembly are mounted so that they can slide (Figure 4, rods 13).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 24 to 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/EDUARDO R FERRERO/Examiner, Art Unit 3731         

/ROBERT F LONG/Primary Examiner, Art Unit 3731